Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 2-5 and 7 are pending in the instant application. Claims 3-5 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claim 2 is contained herein.


Priority
Applicant’s submission of the appropriate original and English translated foreign priority documents, see Remarks, filed 4/14/2021, with respect to the Non-Final Office Action mailed 1/14/2021, have been fully considered. However, the scope of the instant application is not commensurate with that disclosed in the foreign document (see variables R for example in reaction scheme 1 that may embrace various derivatives not found in the foreign application). The claims in a U.S. application are entitled to the benefit of a foreign priority date or the filing date of a provisional application if the corresponding foreign application or provisional application supports the claims in the manner required by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph. In re Ziegler, 992 F.2d 1197, 1200, 26 USPQ2d 1600, 1603 (Fed. Cir. 1993); Kawaiv.Metlesics, 480 F.2d 880, 178 USPQ 158 (CCPA 1973); In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989). Thus, the foreign priority date is not granted.



Previous Objections/Rejections
Any rejections or objections stated of record in the office action mailed on 1/14/2021 that are not explicitly addressed herein below, are hereby withdrawn in light of applicant's arguments and/or amendments filed 4/14/2021.

New Objections and Rejections
Claim Objections
Claim 2 is objected to for the following reasons:
Claim 2 embraces two reaction schemes which is superfluous.  The examiner recommends that one of the schemes is removed for clarity. Additionally the chemical structure in the most recently added scheme (see formula I) is not very legible. Correction is required.
Newly amended claim 2 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The claim scope has been expanded with respect to R variables. Embodiments previously presented as being unsubstituted for example are now presented as “substituted” derivatives as well (e.g. substituted saturated C1-C6 liner alkyl, etc.). Since applicant has received an action on the merits for the originally presented invention, this invention has been 



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “compound 1” where the identity of the latter is not shown in the reaction scheme. Thus the claim is considered indefinite.  See In re Zletz, 13 USPQ2d 1320, 1322, “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  Correction is required. For prior art purposes, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jong et al. (US Patent 8,399,502).
The instant claims may be drawn to the synthesis of Applicant’s elected species shown in claim 7. The examiner will assume until the indefinite issue is addressed that the method of preparation consists of reacting compounds 2 and 3 to form formula I (R variables are selected from CH and hydrogen) in the presence of scandium triflate under a nitrogen atmosphere. Jong teaches the method of synthesizing the claimed species using the same catalyst and reactants at col. 126, example 168. The only difference is that the reaction was carried under argon instead nitrogen. However, both are used extensively in the field of organic synthesis as inert gases. The general synthesis of these compounds is also disclosed at col. 25 as seen below:

    PNG
    media_image1.png
    320
    340
    media_image1.png
    Greyscale

 . 
Generally, differences in concentration, temperature, reaction parameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Furthermore, there is no evidence provided in the disclosure that using another inert gas offers significant advantages over what is disclosed in the art. Thus, the claimed invention would have been considered obvious.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624